           Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                       )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
KENHUNT, INC.,                         )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, THOMAS H. FUTCH, by and through the undersigned

counsel, and files this, his Complaint against Defendant KENHUNT, INC.

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                          JURISDICTION AND VENUE

      1.      This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.      Venue is proper in the federal District Court for the Northern District


                                           1
            Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 2 of 13




of Georgia, Atlanta Division.

                                      PARTIES

       3.      Plaintiff THOMAS H. FUTCH (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Decatur,

Georgia (Dekalb County).

       4.      Plaintiff is disabled as defined by the ADA.

       5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.      Plaintiff uses a wheelchair for mobility purposes.

       7.      Defendant KENHUNT, INC. (hereinafter “Defendant”) is a Georgia

corporation that transacts business in the state of Georgia and within this judicial

district.

       8.      Defendant may be properly served with process via its registered

agent for service, to wit: John E. Robinson, 150 E. Ponce de Leon Avenue, Suite

330, Decatur, Georgia 30030.

                            FACTUAL ALLEGATIONS

       9.      On or about May 5, 2019, Plaintiff was a customer at “Original

Pancake House,” a business located at 5099 Memorial Drive, Stone Mountain,


                                           2
         Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 3 of 13




Georgia 30083.

      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives in the near vicinity of the Facility and Property.

      12.    Plaintiff’s access to the business(es) located at 5099 Memorial Drive,

Stone Mountain, Georgia 30083, DeKalb County Property Appraiser’s parcel

number 18 043 02 081, and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.


                                           3
         Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 4 of 13




      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                              COUNT I
                  VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

                                           4
         Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 5 of 13




by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the very


                                          5
         Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 6 of 13




near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.


                                           6
            Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 7 of 13




      30.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)      EXTERIOR ELEMENTS:

      (i)      The two (2) accessible parking spaces on the Property are both

               missing proper identification signage, in violation of section

               502.6 of the 2010 ADAAG standards.

      (ii)     One of the two (2) accessible parking spaces on the Property

               has a slope in excess of 1:48 (one to forty-eight), in violation of

               section 502.4 of the 2010 ADAAG standards.

      (iii)    One of the two (2) accessible parking spaces on the Property

               does not have an access aisle adjacent to it, in violation of

               section 502.3 of the 2010 ADAAG standards.

      (iv)     There is an excessive vertical rise on the accessible route on the

               Property that leads from the accessible parking space on the

               Property to the entrances of the Facility, in violation of section

               303.2 of the 2010 ADAAG standards.


                                            7
      Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 8 of 13




(v)      The access aisle adjacent to one of the two (2) accessible

         parking spaces on the Property has broken pavement and

         excessive vertical rises within their boundaries, in violation of

         sections 302 and 502.4 of the 2010 ADAAG standards.

(vi)     The above-described access aisle adjacent to one of the two (2)

         accessible parking spaces on the Property is also not level due

         to the presence of a ramp within the boundaries of said access

         aisle, in violation of section 502.4 of the 2010 ADAAG

         standards.

(vii) There are significant vertical rises and gaps in the pavement

         where the above-described ramp on the Property meets the

         accessible route leading to the Facility, in violation of section

         405.4 of the 2010 ADAAG standards.

(b)      INTERIOR ELEMENTS:

(i)      The Facility lacks restrooms signage in compliance with

         sections 216.8 and 703 of the 2010 ADAAG standards.

(ii)     The doors to the restrooms in the Facility have a minimum clear

         width less than 32 (thirty-two) inches, in violation of section

         404.2.3 of the 2010 ADAAG standards.


                                     8
   Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 9 of 13




(iii)   The restroom doors in the Facility do not provide for

        permissible minimum maneuvering clearance, in violation of

        section 404.2.4 of the 2010 ADAAG standards.

(iv)    The locking mechanisms on the doors to the restrooms in the

        Facility are outside the permissible vertical reach ranges set

        forth in section 308.2.1 of the 2010 ADAAG standards.

(v)     The height of the toilet seats in the restrooms in the Facility are

        below the minimum permissible height of 17 (seventeen) inches

        from the finished floor, in violation of 604.4 of the 2010

        ADAAG standards.

(vi)    The restrooms in the Facility have no grab bars adjacent to the

        toilets therein, in violation of section 604.5 of the 2010

        ADAAG standards.

(vii) The hand operated flush controls on the commodes in the

        accessible toilet stalls in the restrooms in the Facility are not

        located on the open side of the accessible stalls, in violation of

        section 604.6 of the 2010 ADAAG standards.

(viii) The lavatories and/or sinks in the restrooms in the Facility have

        exposed pipes and surfaces that are not insulated or configured


                                     9
        Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 10 of 13




             to protect against contact with the skin, in violation of section

             606.5 of the 2010 ADAAG standards.

      (ix)   The height of the coat hooks located in the restrooms in the

             Facility are above 48 (forty-eight inches) from the finished

             floor, in violation of section 308.2.1 of the 2010 ADAAG

             standards.

      31.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      32.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      34.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical


                                         10
        Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 11 of 13




barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.


                                          11
        Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 12 of 13




      42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: June 5, 2019.

                                      Respectfully submitted,


                                        12
        Case 1:19-cv-02582-AT Document 1 Filed 06/05/19 Page 13 of 13




                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich
                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      13
